      Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RICHARD ROEGNER,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
U WEST MARKETPLACE ASSOCIATES, LP,                   )
                                                     )
                       Defendant.                    )

                                            COMPLAINT

       COMES NOW, RICHARD ROEGNER, by and through the undersigned counsel, and

files this, his Complaint against Defendant, U WEST MARKETPLACE ASSOCIATES, LP,

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, RICHARD ROEGNER (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                 1
      Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 2 of 13




       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, U WEST MARKETPLACE ASSOCIATES, LP (hereinafter “U

WEST MARKETPLACE ASSOCIATES, LP”), is a Texas limited partnership that transacts

business in the State of Texas and within this judicial district.

       8.      Defendant, U WEST MARKETPLACE ASSOCIATES, LP, may be properly

served with process for service via its Registered Agent, to wit: c/o Gary E. Grote, Registered

Agent, 1201 Louisiana Street, Suite 550, Houston, TX 77002.

                                   FACTUAL ALLEGATIONS

       9.      On or about October 3, 2020, Plaintiff was a customer at “Island Grill” a business

located at 4024 Bellaire Blvd., Houston, TX           77025, referenced herein as “Island Grill”.

Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also attached is a

photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

       10.     Defendant, U WEST MARKETPLACE ASSOCIATES, LP, is the owner or co-

owner of the real property and improvements that Island Grill is situated upon and that is the

subject of this action, referenced herein as the “Property.”



                                                  2
      Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 3 of 13




       11.     Plaintiff lives 18 miles from the Property.

       12.     Plaintiff’s access to the business(es) located 4024 Bellaire Blvd., Houston, TX

77025, Harris County Property Appraiser’s property identification number 0090230000018 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, U WEST MARKETPLACE ASSOCIATES, LP, is compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Property, including those set

forth in this Complaint.

       13.     Defendant, U WEST MARKETPLACE ASSOCIATES, LP, as property owner, is

responsible for complying with the ADA for both the exterior portions and interior portions of

the Property. Even if there is a lease between Defendant, U WEST MARKETPLACE

ASSOCIATES, LP and the tenant allocating responsibilities for ADA compliance within the unit

the tenant operates, that lease is only between the property owner and the tenant and does not

abrogate the Defendant’s independent requirement to comply with the ADA for the entire

Property it owns, including the interior portions of the Property which are public

accommodations. See 28 CFR § 36.201(b).

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a



                                                 3
      Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 4 of 13




return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          18.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,
                  segregation, and relegation to lesser service, programs, activities, benefits,
                  jobs, or other opportunities; and


                                                    4
      Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 5 of 13




       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January



                                                5
      Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 6 of 13




26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant, U WEST MARKETPLACE ASSOCIATES, LP, has discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of the

Property, as prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).



                                                 6
      Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 7 of 13




       29.     Defendant, U WEST MARKETPLACE ASSOCIATES, LP, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant, U WEST

MARKETPLACE ASSOCIATES, LP, is compelled to remove all physical barriers that exist at

the Property, including those specifically set forth herein, and make the Property accessible to

and usable by Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     In the northwest corner of the building adjacent to the entrance to Unit 4004 are

               two (2) accessible parking spaces. For both accessible parking spaces, the access

               aisle to the accessible parking space is not level due to the presence of an

               accessible ramp in the access aisle in violation of Section 502.4 of the 2010

               ADAAG standards. This violation would make it dangerous and difficult for

               Plaintiff to exit and enter their vehicle while parked at the Property.

       (ii)    In the northwest corner of the building adjacent to the entrance to Unit 4004 are

               two (2) accessible parking spaces. For both accessible parking spaces, the

               accessible curb ramp is improperly protruding into the access aisle of the

               accessible parking space in violation of Section 406.5 of the 2010 ADAAG

               Standards. This violation would make it difficult and dangerous for Plaintiff to

               exit/enter their vehicle.



                                                 7
Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 8 of 13




 (iii)   In the northwest corner of the building adjacent to the entrance to Unit 4004 are

         two (2) accessible parking spaces. For both accessible parking spaces, the

         accessible curb ramp lacks finished edges or edge protection and/or is otherwise

         in violation of Section 405.9 of the 2010 ADAAG standards. This violation would

         make it dangerous for Plaintiff to access the units of the Property as his

         wheelchair may fall off the edge of the ramp without protection.

 (iv)    Near Unit 4004, one accessible parking space is missing an identification sign in

         violation of Section 502.6 of the 2010 ADAAG standards. This violation would

         make it difficult for Plaintiff to locate an accessible parking space.

 (v)     On the west side of the entrance to Whole Foods, the access aisle to the accessible

         parking space is not level due to the presence of an accessible ramp in the access

         aisle in violation of Section 502.4 of the 2010 ADAAG standards. This violation

         would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

         while parked at the Property.

 (vi)    On the west side of the entrance to Whole Foods, the accessible curb ramp is

         improperly protruding into the access aisle of the accessible parking space in

         violation of Section 406.5 of the 2010 ADAAG Standards. This violation would

         make it difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (vii)   On the west side of the entrance to Whole Foods, the accessible parking space is

         missing an identification sign in violation of Section 502.6 of the 2010 ADAAG

         standards. This violation would make it difficult for Plaintiff to locate an

         accessible parking space.




                                            8
Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 9 of 13




 (viii)   On the west side of the entrance to Whole Foods, the Property has an accessible

          ramp that lacks finished edges or edge protection and/or is otherwise in violation

          of Section 405.9 of the 2010 ADAAG standards. This violation would make it

          difficult for Plaintiff to access the units of the Property.

 (ix)     On the east side of the entrance to Whole Foods, there is at least one accessible

          parking space that does not have a marked access aisle in violation of Section

          502.3.3 of the 2010 ADAAG standards. This violation would make it dangerous

          and difficult for Plaintiff to access the accessible entrances of the Property.

 (x)      On the east side of the entrance to Whole Foods, the access aisle to the accessible

          parking space is not level due to the presence of an accessible ramp in the access

          aisle in violation of Section 502.4 of the 2010 ADAAG standards. This violation

          would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

          while parked at the Property.

 (xi)     On the east side of the entrance to Whole Foods, the accessible curb ramp is

          improperly protruding into the access aisle of the accessible parking space in

          violation of Section 406.5 of the 2010 ADAAG Standards. This violation would

          make it difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (xii)    On the east side of the entrance to Whole Foods, the accessible parking space is

          missing an identification sign in violation of Section 502.6 of the 2010 ADAAG

          standards. This violation would make it difficult for Plaintiff to locate an

          accessible parking space.

 (xiii)   There are an inadequate number of accessible parking spaces at this Property in

          violation of section 208.2 of the 2010 ADAAG Standards. There are a total of



                                             9
Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 10 of 13




         208 parking spaces, requiring at least seven accessible parking spaces, however

         there are only six accessible parking spaces.        This violation would make it

         difficult for Plaintiff to find an accessible parking space and thus access the units

         of the Property.

 (xiv)   There is an inadequate number of accessible parking spaces identified by a sign as

         “van accessible” in violation of section 208.2.4 of the 2010 ADAAG Standards.

         There is currently one sign identifying a van accessible parking space when there

         should be two accessible parking spaces identified as van accessible.

 (xv)    Inside Island Grill, the door leading to the restrooms lacks a clear maneuvering

         clearance in violation of Section 404.2.4 of the 2010 ADAAG standards because

         the door hardware is closer than 18 inches to the side wall and the door pulls

         outward. This would make it difficult for Plaintiff and/or any disabled individual

         to safely utilize the restroom facilities.

 (xvi)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 ISLAND GRILL RESTROOMS

 (xvii) The restroom lacks signage in compliance with Sections 216.8 and 703 of the

         2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

         disabled individual to locate accessible restroom facilities.

 (xviii) The height of coat hook located in accessible restroom stall is above 48 (forty-

         eight) inches from the finished floor in violation of Section 308.2.1 of the 2010

         ADAAG standards. This would make it difficult for Plaintiff and/or any disabled

         individual to utilize the restroom facilities.



                                            10
     Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 11 of 13




       31.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, U WEST

MARKETPLACE ASSOCIATES, LP, has the financial resources to make the necessary

modifications. According to the Property Appraiser, the Appraised value of the Property is

$10,516,979.00.

       37.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       38.       Upon information and good faith belief, the Property has been altered since 2010.

       39.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG



                                                 11
     Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 12 of 13




standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

          40.   Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

U WEST MARKETPLACE ASSOCIATES, LP, is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at the Property, including those alleged

herein.

          41.   Plaintiff’s requested relief serves the public interest.

          42.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, U WEST MARKETPLACE ASSOCIATES, LP.

          43.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, U WEST MARKETPLACE ASSOCIATES, LP, pursuant to 42

U.S.C. §§ 12188 and 12205.

          44.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant U WEST

MARKETPLACE ASSOCIATES, LP, to modify the Property to the extent required by the

ADA.

          WHEREFORE, Plaintiff prays as follows:

          (a)   That the Court find Defendant, U WEST MARKETPLACE ASSOCIATES, LP,

                in violation of the ADA and ADAAG;

          (b)   That the Court issue a permanent injunction enjoining Defendant, U WEST

                MARKETPLACE ASSOCIATES, LP, from continuing their discriminatory

                practices;



                                                  12
Case 4:20-cv-03529 Document 1 Filed on 10/15/20 in TXSD Page 13 of 13




 (c)   That the Court issue an Order requiring Defendant, U WEST MARKETPLACE

       ASSOCIATES, LP, to (i) remove the physical barriers to access and (ii) alter the

       Property to make it readily accessible to and useable by individuals with

       disabilities to the extent required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: October 15, 2020

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        13
